Citation Nr: 1018882	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-46 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals, status-post exploratory post-
laparotomy and colonoscopy to include extensive lysis of 
adhesions, right hemicolectomy, and excision of abdominal 
wall mesh due to cecal perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1944 to November 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in April 2010.  A 
transcript of the hearing has been associated with the claims 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The residuals of the Veteran's exploratory laparotomy and 
colonoscopy conducted at the Salt Lake City VAMC in August 
2008 are not shown to have been caused by the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA in 
furnishing treatment or prescribing medications, nor are the 
residuals the result of an event that was not reasonably 
foreseeable.





CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A.    § 1151 for residuals, status-
post exploratory post-laparotomy and colonoscopy occurring at 
the Salt Lake City VAMC in August 2008 have not been met.  38 
U.S.C.A. § 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361, 
17.32 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that the Salt Lake City VAMC caused an 
additional disability as a result of carelessness, 
negligence, lack of proper skill and/or error in judgement 
during the course of his colonoscopy procedure in August 
2008, which required a subsequent exploratory laparotomy.  
The Veteran claims that the procedures caused lasting 
residuals that are subject to compensation under 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  It is further provided that the proximate 
cause of the disability or death was (A) the carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
treatment or, (B) the disability must be proximately caused 
by an event not reasonably foreseeable.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.  In this case, 
the Veteran's claim was received after October 1, 1997.  
Thus, 38 C.F.R.         § 3.361 is for application.

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health- 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 
3.361(d).

A review of the claims folder shows that the Veteran had a 
colonoscopy on August 19, 2008.  Prior to surgery, the 
Veteran executed a consent form which states the procedures 
associated with colonoscopies.  The form indicated, among 
other things, that the Veteran gave his consent and 
understood that the medical provider may remove polyps and 
inject, clip, burn, stitch, or tie off areas to stop or 
prevent bleeding.  Thus, the form indicated that bleeding was 
a possibility.

During surgery, the providers found a polyp in the cecum 
which was removed piecemeal with snare.  The site was 
tattooed and the base was cauterized with argon plasma 
coagulation.  Records state that visualization of the polyp 
was difficult due to its location.  VA treatment records show 
that the Veteran was released from the hospital hours after 
his colonoscopy but that he was transported back to the VAMC 
due to severe pain.  The medical providers suspected 
perforation of the bowel and scheduled the Veteran for an 
exploratory laparotomy.  The exploratory laparotomy showed a 
solitary perforation of the cecum.  The surgeon performed 
extensive lysis of adhesions, a right hemicolectomy with 
primary side-to-side anastomosis, and excision of abdominal 
wall mesh.  

Several days later, the Veteran was extremely tender to the 
abdomen and the medical providers suspected a possible leak 
or free perforation; therefore, the medical providers 
performed an open laparotomy.  The surgery revealed a large 
fluid collection under the incision but no intraabdominal 
pathology.  The Veteran remained hospitalized for two 
additional weeks for treatment of his surgical wound.

The Veteran had a VA examination in May 2009.  The examiner 
reviewed the claims file and interviewed and examined the 
Veteran.  The examiner gave a brief summary of the Veteran's 
August 2008 surgeries.  The Veteran reported having unformed 
bowel movements and leakage on a daily basis.  He said he has 
bowel movements up to two times per day and suffers urgency.  
He said that if he is unable to make it to the bathroom, he 
releases small stool contents into his pants.  He said he has 
to change clothes several times a week to once per day due to 
urgency issues.  The Veteran stated that the bowel issues 
began three to four months prior to his VA examination.

The Veteran also reported difficulty gaining weight.  The 
examiner reviewed the Veteran's medical records and noted 
that the Veteran's weight has fluctuated up and down since 
his surgery in August 1998, at which time the Veteran weighed 
196 pounds.  The Veteran weighed 188 pounds at his May 2009 
VA examination.

The physical examination revealed tenderness to deeper 
palpation of the abdomen.  The examiner stated that the 
Veteran had no sphincter tone but that he could squeeze, 
although very poorly, upon digital rectal exam.  The 
diagnosis was poor sphincter tone and recurrent urge 
incontinence of the bowel.

In the opinion, the examiner stated that the Veteran had a 
colonoscopy in May of 2008 which revealed an incompletely 
excised tubular adenoma.  Medical providers asked the Veteran 
to return for complete removal of the tubular adenoma, which 
the Veteran scheduled for August 2008.  

The examiner stated that the events following the August 2008 
colonoscopy are common known risks and complications of 
colonoscopies, including perforation of the colon, following 
which the Veteran was appropriately diagnosed and assessed 
while inpatient, undergoing exploratory laparotomy which 
found the perforation and included lysis of multiple 
adhesions.  The examiner stated that since the Veteran was 
still hospitalized and had signs of possible further 
peritonitis, the second exploratory laparotomy was performed 
but no procedures were done at that time.  

Based upon his review of the medical records, the examiner 
concluded that the Veteran's stool leakage with frequent 
bowel movements following surgical exploratory laparotomy, 
extensive lysis of adhesions, right hemicolectomy and 
excision of abdominal wall mesh necessitated by cecal 
perforation status post colonoscopy, is not caused by or a 
result of fault, negligence, or events not reasonably 
foreseen as a result of VA care or treatment.

The Board also reviewed the Veteran's testimony, provided in 
April 2010.   A layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans Claims (Court) has emphasized that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent 
to report his symptoms, and to state that his condition has 
worsened since the surgery at issue, but he is not qualified 
to render an opinion regarding the causation of his 
colonoscopy residuals, or whether or not negligence was 
involved in his surgery.  While the Veteran may be having 
greater problems since treatment, this fact, in an of itself, 
does not provide a basis for a finding that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment at issue. 

The Board finds that the medical report of May 2009 outweighs 
the Veteran's belief that the problems the Veteran has had 
since the surgery was an act of medical negligence.  Here, 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.

The Board reviewed all medical records for indication of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar incidence of fault on the part of the VA 
in furnishing treatment or prescribing medications, but found 
nothing to support the Veteran's claim.  Further, the Board 
reviewed the claims file for events not reasonably 
foreseeable; however, as the Veteran was provided with a 
consent form, which informed him of the risks of 
colonoscopies, including the possibility of removing polyps 
and the potential for bleeding, the Board also finds that the 
evidence fails to show that the events during and following 
the Veteran's procedures were not reasonably foreseeable.

Further, the VA examiner reviewed the evidence and provided a 
comprehensive examination of the Veteran, and determined that 
the Veteran's residuals of his surgeries were not caused by 
or a result of fault, negligence, or events not reasonably 
foreseen as a result of VA care or treatment.

In sum, there is no evidence that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, or medical 
or surgical treatment caused unforeseen residuals as a result 
of the Veteran's colonoscopy.  The evidence does not show 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or that VA 
furnished the treatment without the Veteran's informed 
consent.

For these reasons, the claim for compensation pursuant to 38 
U.S.C.A. § 1151 must be denied.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2009 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was provided an opportunity 
to set forth his or her contentions during the hearing before 
the undersigned Veterans Law Judge.  The Veteran was afforded 
a VA medical examination in May 2009.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals, status-
post exploratory post-laparotomy and colonoscopy to include 
extensive lysis of adhesions, right hemicolectomy, and 
excision of abdominal wall mesh due to cecal perforation is 
denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


